Citation Nr: 1509388	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

In December 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  The record was held open until March 19, 2014 to allow for the submission of additional evidence.  

At the Board hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  Subsequently, in February 2014, the Veteran again submitted additional evidence.  However, at this time, he did not submit a waiver of AOJ consideration.  Nevertheless, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received by the AOJ on February 27, 2013 and he had not explicitly requested AOJ consideration.  In turn, a waiver of this additional evidence was not necessary.  As such, the Board may properly consider such evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of a copy of the Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Moreover, the Veteran's VBMS record does not contain any documents at this time.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, hypertension is proximately due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to the service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for hypertension herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran does not allege, nor does the record reflect, that his hypertension is related to service on a direct or presumptive basis.  In this regard, the Board notes that service treatment records are negative for any high blood pressure readings or a diagnosis of hypertension, and his May 1969 separation examination revealed a blood pressure reading of 114/78.  Moreover, the Veteran has not alleged a continuity of symptomatology referable to hypertension since service and there is no evidence of such disorder until the Veteran was diagnosed in 1998.  Furthermore, there is no competent evidence linking the Veteran's hypertension directly or presumptively to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Rather, the Veteran asserts that his hypertension is caused or aggravated by his service-connected PTSD.  In his statements of records and at the Board hearing, the Veteran asserted that he had no other risk factors for hypertension.  He reported that he had seen publications linking hypertension to PTSD and also referred to other Board decisions finding such a nexus in other cases.  He further stated that, although he was diagnosed with hypertension before PTSD, he had been experiencing PTSD symptoms, including anxiety, since his discharge from service.

In support of his contentions, the Veteran submitted a statement from his wife to whom he has been married since 1989.  She also reiterated that the Veteran had suffered from PTSD symptoms for as long as she had known him and described the symptoms in great detail.  

The Veteran is currently service-connected for PTSD.  Private treatment records showed that the Veteran was initially diagnosed with hypertension in 1998.  It appears that the Veteran was originally diagnosed with PTSD on VA examinations in November 2009 and February 2010.  Nevertheless, the examination reports observed a long-standing history of PTSD symptoms since the Veteran's discharge from service.  It was also noted that the Veteran was forced to resign from his job in 1999 due to increasing PTSD symptoms.  

In support of his claim, the Veteran submitted an April 2010 opinion from his private physician that indicated that the Veteran had been under his care and he had a history of hypertension, which would more likely than not be exacerbated by his history of PTSD.  

Subsequently, the Veteran was afforded a VA examination in August 2010.  After reviewing the medical records and examining the Veteran, the nurse practitioner diagnosed essential hypertension without any type of symptoms and opined that it was less likely than not from the Veteran's PTSD.

However, neither of these opinions offered a rationale to support their conclusions.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, these opinions have no probative value.  

Thereafter, in support of his claim, the Veteran submitted another opinion from his private physician dated in February 2014.  The physician observed that the Veteran had a history of PTSD dating back to his service and was diagnosed with elevated blood pressure in the 1990s.  He indicated that there is an association between PTSD and elevated blood pressure and other cardiovascular disease.  The physician further stated that he had no other explanation for the Veteran's elevated blood pressure as he did not smoke, drink caffeine, or consume alcohol, and exercised regularly.  Thus, the physician concluded that the Veteran's high blood pressure was at least as likely as not related to his PTSD.

The Board observes that, in the February 2014 opinion, the private physician considered the Veteran's medical history in regard to his PTSD and his habits in regard to maintaining a healthy lifestyle, both factors which he would be personally aware of as a result of providing care to the Veteran.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the physician provided an etiological opinion, complete with the rationale described above.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  As such, this opinion has more probative value.  

After considering the totality of the evidence, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for hypertension is warranted as secondary to his PTSD.  Initially, the Board notes that, although the Veteran was diagnosed with hypertension prior to PTSD, the lay and medical evidence clearly shows that his PTSD symptoms had been ongoing since his discharge from service.  In this regard, the Veteran and his wife described such symptoms for many years and VA psychiatric examinations also described a long-standing history of such symptoms.  Moreover, importantly, the more probative February 2014 private opinion determined that it was at least as likely as not that the Veteran's hypertension was related to his PTSD and offered a rationale for this conclusion.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, service connection is warranted for hypertension as secondary to the service-connected PTSD.  In reaching this conclusion, the Board finds that the evidence is in at least a state of equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension, as secondary to service-connected PTSD, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


